                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 1 of 28 Page ID
                                                  #:2069

            1      BRIAN M. LUTZ, SBN 255976
                     blutz@gibsondunn.com
            2      MICHAEL J. KAHN, SBN 303289
                     mjkahn@gibsondunn.com
            3      GIBSON, DUNN & CRUTCHER LLP
                   555 Mission Street, Suite 3000
            4      San Francisco, CA 94105-0921
                   Telephone: 415.393.8200
            5      Facsimile: 415.393.8306
            6      Attorneys for Defendants
            7
            8                            UNITED STATES DISTRICT COURT
            9                           CENTRAL DISTRICT OF CALIFORNIA
          10
          11       MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                   and On Behalf of All Others Similarly
          12       Situated,                               DECLARATION OF GERHARD
                                                           WAGNER IN SUPPORT OF
          13                         Plaintiff,            DEFENDANTS’ MOTION TO
                                                           DISMISS FIRST AMENDED CLASS
          14             v.                                ACTION COMPLAINT FOR
                                                           VIOLATION OF THE FEDERAL
          15       WIRECARD AG, MARKUS BRAUN,              SECURITIES LAW
                   BURKHARD LEY, ALEXANDER
          16       VON KNOOP, JAN MARSALEK, and
                   SUSANNE STEIDL,
          17                                               Hearing:
                                     Defendants.           Date:      May 7, 2020
          18                                               Time:      10:00 a.m.
                                                           Place:     Courtroom 6D
          19                                               Judge:     Hon. Fernando M. Olguin
          20                                               Action Filed:   February 8, 2019
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 2 of 28 Page ID
                                                  #:2070

            1      I. Qualifications
            2      1. My name is Gerhard Wagner. I received my legal education in Germany and in the
            3         United States. I earned a PhD in law (Dr. jur.) from the University of Göttingen,
            4         Germany. I finished my legal studies at the University of Chicago Law School with
            5         an LL.M. degree in 1995. From 1999 – 2013, I was a tenured professor in German
            6         and European Private Law and Civil Procedure, Conflict of Laws and Comparative
            7         Law at the Law and Economics faculty of the University of Bonn and executive
            8         director of the Institute of German and International Civil Procedure and Conflicts
            9         Management. Since 2013, I serve as professor of Private Law, Commercial Law and
          10          Economic Analysis of Law at Humboldt-University in Berlin, Germany. I am the
          11          founder and academic director of Humboldt’s English-language LL.M. program in
          12          “International Dispute Resolution”. In the academic year 2010/2011, I served as
          13          visiting professor at the University of Chicago Law School, and in 2018, I was
          14          visiting scholar at New York University School of Law.
          15       2. My research is concentrated within the two fields of tort law and dispute resolution,
          16          including international litigation. I am the co-author of a popular treatise on the
          17          German law of torts, and the sole author of the leading commentary on the tort law
          18          provisions of the German Civil Code. In addition, I have written extensively on the
          19          European Regulation on Jurisdiction and Enforcement of Judgments in the leading
          20          commentary on the German Code of Civil Procedure. The editors of the Oxford
          21          Handbook on Comparative Law selected me to author the tort law section in their
          22          treatise. I have advised the German law reform commission (Deutscher Juristentag)
          23          on the issues of punitive damages and class litigation and published widely on the
          24          problems of liability for pure economic loss in general, and within the area of capital
          25          markets in particular. I am co-editor of the two leading German-language journals on
          26          German and European private law, i.e., the Archiv für die civilistische Praxis (AcP)
          27          and the Zeitschrift für Europäsches Privatrecht (ZEuP). I attach my resumé and a list
          28          of publications as Exhibit 1.
Gibson, Dunn &
                                                    2
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 3 of 28 Page ID
                                                  #:2071

            1      II. Summary of Conclusions
            2      3. Assuming the truth of the facts alleged in the Complaint, the German courts are
            3         competent to hear and decide the case. In doing so, the German courts would apply
            4         German substantive law to the dispute. The substantive law of Germany governing
            5         liability for manipulating capital markets provides Plaintiff with a cause of action.
            6         Plaintiff also would be entitled to compensation for all losses incurred, provided that
            7         liability can be established.
            8      4. Germany’s civil practice shares the same central values and goals as U.S. practice,
            9         i.e., the enforcement of valid claims by means of granting open access to courts and
          10          by establishing the true facts underlying the dispute in question. While the German
          11          system of fact gathering differs from the American system of pre-trial discovery, the
          12          German system nonetheless provides Plaintiff with a full and fair opportunity to
          13          develop his case.
          14       5. Germany has a strong interest in having the claims that form the subject matter of the
          15          present lawsuit adjudicated in Germany. The rules on liability for market
          16          manipulation and misinformation of capital markets are part of the regulatory
          17          framework of the German capital markets, as well as the European capital markets.
          18          The German government, together with the European Union (“EU”), strongly favor
          19          the application of its law to questions concerning the potential liability of German
          20          public corporations. The same policy applies with regard to the procedural questions
          21          of international jurisdiction and venue.
          22       6. As evidence of such strong interest, German law stipulates that with regard to
          23          lawsuits brought against German corporations for damages caused by misinformation
          24          of capital markets, exclusive jurisdiction is vested in the court at the seat of the public
          25          company. Since the Complaint is based on an alleged manipulation of the market
          26          price of shares issued by Wirecard Aktiengesellschaft (“Wirecard”) and Wirecard
          27          has its seat in Germany, a German court has exclusive jurisdiction. This rule of
          28          exclusive jurisdiction also covers the lawsuits brought against the Individual
Gibson, Dunn &
                                                           3
Crutcher LLP            DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                            CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 4 of 28 Page ID
                                                  #:2072

            1           Defendants. As a consequence, a judgment rendered by a U.S. court against the
            2           Defendants would not be enforceable in Germany.
            3      III. Discussion
            4      A.        The Defendants are Subject to Lawsuits in Germany
            5
                   7. The German courts are competent to hear and decide the claims raised by the
            6
                        Plaintiff. If the Plaintiff were to file a lawsuit in Germany raising similar claims, the
            7
                        Defendants would be subject to service of process there.
            8
                   8. Pursuant to the regulations of the EU 1 and the case law of the European Court of
            9
                        Justice (“ECJ”) 2, any defendant that is domiciled within the EU is subject to the
          10
                        jurisdiction of the courts at the place of his, her, or its domicile. 3
          11
                   9. Wirecard is organized as a German Stock Company (Aktiengesellschaft – “AG”).
          12
                        EU regulations provide that the domicile of corporate entities is in “the place where
          13
                        it has its: (a) statutory seat, or (b) central administration, or (c) principal place of
          14
                        business”. 4 The statutory seat of Wirecard is Aschheim, a municipality in the district
          15
                        of Munich, Germany, and this is also where its central administration and principal
          16
          17
          18
          19
                        1
                         Article 4 Regulation (EU) No 1215/2012 of the European Parliament and of the
                        Council of 12 December 2012 on jurisdiction and the recognition and enforcement
          20            of judgments in civil and commercial matters (“Brussels Ia Regulation”).
          21
                        2
                          In its seminal decision in the Group Josi case, the ECJ held that the Brussels I
                        regime: “is in principle applicable where the defendant has its domicile or seat in a
          22            Contracting State, even if the plaintiff is domiciled in a non-member country.”
                        EuGH, 13.7.2000, C-412/98 (Group Josi Reinsurance Company SA ./. Universal
          23            General Insurance Company), [2000] ECR, I-5925, at 5963 para 61.
          24
                        3
                          Where the defendant is domiciled in a EU Member State and the competing
                        jurisdiction of the court of a Non-EU state is in issue, Brussels I takes priority over
          25            that EU member state’s rules on jurisdiction. ECJ, 13.7.2000, C-412/98 (Group Josi
                        Reinsurance Company SA ./. Universal General Insurance Company), [2000] ECR,
          26            I-5925, at 5955 para 47; ECJ 01.03.2005, C-281/02 (Owusu ./. Jackson), [2005] ECR,
                        I- 1383 at 34; Wagner, in: Stein/Jonas, Zivilprozessordnung, 22nd Ed. 2011, Art. 2
          27            EuGVVO para. 3.
          28
                        4
                            Article 63 Brussels Ia Regulation.

Gibson, Dunn &
                                                        4
Crutcher LLP                 DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                          CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 5 of 28 Page ID
                                                  #:2073

            1           place of business are located. 5 Therefore, Wirecard is subject to the jurisdiction of
            2           the German courts.
            3      10.With respect to the Individual Defendants, the applicable EU regulation authorizes
            4           the court to apply its own law in determining whether a party is domiciled in the
            5           respective Member State. 6 Under the applicable German rule, the domicile of a
            6           natural person is at the place of his or her habitual residence. 7 I understand that all of
            7           the Individual Defendants are domiciled in Germany. Even if one of them was
            8           domiciled in another EU Member State, he or she may be sued together with the other
            9           “anchor” Defendants in Germany since the corporate and the individual claims are
          10            based on essentially the same set of facts and on related legal allegations.8
          11       11.The applicable EU regulation leaves the issue of venue within a particular Member
          12            State to the law of the Member State in question. Accordingly, venue in this case
          13            would be governed by German law. As explained below, pursuant to Section 32b of
          14            the German Code of Civil Procedure (Zivilprozessordnung – “ZPO”), the Defendants
          15            must be sued in a single forum at the seat of Wirecard in Munich, Germany. 9
          16       B.        Availability and Adequacy of Remedies in Germany
          17
                   12.A conflict of laws analysis indicates that German law is applicable to the dispute.
          18
                        German law provides Plaintiff with a cause of action to bring claims similar to those
          19
                        raised in the Complaints and sets forth a system of damages that would entitle him to
          20
          21
                        5
                            https://www.wirecard.com/de/impressum
          22
                        6
                            Article 62 Brussels Ia Regulation.
          23
                        7
                            Section 7 of the German Civil Code.
          24
                        8
                          Section 8 No1 Brussels Ia Regulation provides: “A person domiciled in a Member
          25            State may also be sued: (1) where he is one of a number of defendants, in the courts
                        for the place where any one of them is domiciled, provided the claims are so closely
          26            connected that it is expedient to hear and determine them together to avoid the risk
                        of irreconcilable judgments resulting from separate proceedings”. C.f. Wagner in:
          27            Stein/Jonas, Zivilprozessordnung, 22nd Ed. 2011, Art. 6 EuGVVO paras 8, 11 ff. For
                        the related legal basis of the claim, see below, Section B.2.a.
          28
                        9
                            https://www.justiz.bayern.de/media/images/behoerden-und-gerichte/bezirk.pdf
Gibson, Dunn &
                                                                 5
Crutcher LLP                 DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                                CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 6 of 28 Page ID
                                                  #:2074

            1         full compensation for his financial losses, assuming that the facts and the evidence
            2         supports his claims. German civil practice also offers an adequate procedural
            3         framework for Plaintiff to pursue his claims. Moreover, German courts would not
            4         enforce a judgment rendered against the Defendants by a court in the United States.
            5              1.   Conflict of Laws
            6
                   13.The substantive law applicable to the dispute is determined by Regulation (EC) No
            7
                      864/2007 of the European Parliament and the Council of 11 July 2007 on the law
            8
                      applicable to non-contractual obligations (“Rome II Regulation”). The general rule
            9
                      in Article 4 (1) Rome II Regulation stipulates that the law applicable to a non-
          10
                      contractual obligation arising out of a tort/delict shall be the law of the country in
          11
                      which the damage occurs. Some authors suggest that in the realm of securities law
          12
                      the relevant damage occurs “on the market” where the security is traded.10 However,
          13
                      the prevailing view in Germany is that Article 4 (1) Rome II Regulation does not
          14
                      apply to disputes such as this one, that concern the misinformation of capital markets.
          15
                      Instead, according to Article 4 (3) Rome II Regulation, such disputes shall be
          16
                      governed by the law which has the closest connection to the dispute, i.e. the same
          17
                      legal system that also imposes its regulatory framework, such as duties to disclose. 11
          18
                   14.I understand that unsponsored American Depositary Receipts (“ADR”) enable U.S.
          19
                      Investors to participate in a foreign capital market without acquiring the relevant
          20
                      securities issued abroad. Conversely, it enables companies that are not listed on U.S.
          21
                      exchanges indirect access to the U.S. capital market without being subject to financial
          22
          23
          24
          25
          26
                      10
                        Einsele ZEuP 2012, 23, 37 ff; Bach, in: Huber, Rome II Regulation Pocket
                      Commentary, 1st Ed. 2011, Art. 4 para 44.
          27          11
                        Hellgardt, in: Assmann/Schneider/Mülbert, Wertpapierhandelsrecht, 7th Ed. 2019,
          28          §§ 97, 98 WpHG para 176; von Hein, JZ 2015, 946, 949.

Gibson, Dunn &
                                                      6
Crutcher LLP               DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                        CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 7 of 28 Page ID
                                                  #:2075

            1         and other disclosure requirements under U.S. Securities Law. 12 Therefore, Wirecard,
            2         having issued its WDI stock on the regulated German capital market alone, was only
            3         obligated to comply with the relevant financial and other disclosure requirements
            4         imposed by German Securities and Corporate Law. These rules are to a large extent
            5         of European origin.13 As a consequence, German (and European) substantive law has
            6         the closest connection to any disputes involving alleged breaches of financial and
            7         other disclosure requirements of German public companies that are listed on
            8         regulated German exchanges. If the liability for such breaches were subjected to other
            9         legal regimes, issuers and investors participating in the German capital markets
          10          would run the risk that their behavior was being measured against standards that they
          11          were unable to foresee and comply with at the time of the transaction, and that might
          12          even contradict the duties they must comply with under German and European law.
          13       15.These considerations are particularly relevant to this case, where a foreign issuer that
          14          refrained from entering the U.S. capital markets and thus deliberately avoided the
          15          regime of American securities regulation would nonetheless be subjected to liability
          16          under U.S. law. On the other end of the transaction, the investors buying unsponsored
          17          ADRs referencing Wirecard stock issued and traded in Europe, and F-shares of
          18          Wirecard, were well aware that they indirectly invested in shares that were not subject
          19          to U.S. securities law. Subjecting foreign issuers whose shares are not listed on
          20          exchanges inside the U.S. to liability under American securities law contradicts the
          21          distinction between domestic and foreign shares, confuses the scope of U.S.
          22          securities law, is unfair to foreign issuers and confers an undeserved windfall on
          23          American investors who consciously and knowingly invested in foreign shares or
          24
          25
                      12
                        C.f. Complaint, paras 42 ff. and SEC Office of Investor Education and Advocacy,
          26          Investor Bulletin: American Depositary Receipts (Aug. 2012) at
                      https://www.sec.gov/investor/alerts/adr-bulletin.pdf
          27
                      13
                        E.g. Article 17 Regulation (EU) No 596/2014 of the European Parliament and of
          28          the Council of 16 April 2014 on market abuse (“Market Abuse Regulation”), see
                      below.
Gibson, Dunn &
                                                           7
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                           CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 8 of 28 Page ID
                                                  #:2076

            1         derivatives thereof. These considerations would lead a German court to apply
            2         German law to Plaintiff’s claims.
            3      16.In conclusion, in order to preserve the regulatory function of German and European
            4         financial markets law, German law would also govern Wirecard’s liability for alleged
            5         misinformation of investors.
            6              2.   Adequacy of German Substantive Law
            7                   a.    Liability
            8
                   17.The German law of “delict”, which is more or less equivalent to the common law of
            9
                      torts, is based on the combination of a set of general rules in the German Civil Code
          10
                      (Bürgerliches Gesetzbuch – “BGB”) and specific statutory provisions which define
          11
                      the elements of liability with regard to particular markets and fact-patterns.
          12
          13                          (i)    Liability for Misinformation of Capital Markets under

          14                                 Sections 97, 98 WpHG

          15       18.Sections 97 and 98 of Germany’s Securities Trading Act (Wertpapierhandelsgesetz
          16          – “WpHG”) 14 supply a special form of liability where investors were misinformed
          17          by issuers and, in consequence, suffered pure economic loss. These provisions
          18          impose civil liability on infringements of the disclosure requirements enshrined in
          19          Article 17 Market Abuse Regulation. Liability under Sections 97, 98 WpHG is
          20          expressly limited to cases where a corporation misleads the capital market in order
          21          to manipulate the price of its own securities admitted to trading on the regulated
          22          capital market. Hence, a claimant under Sections 97, 98 WpHG must own or have
          23
          24
          25
                      14
                        Given that Plaintiff alleges liability of Defendants in the period between April 7,
                      2016 through October 15, 2019, it should be noted that today’s Sections 97, 98
          26          WpHG used to be Sections 37b, 37c WpHG until 03.01.2018. The respective
                      provisions will apply depending on the date of the relevant misinformation. Despite
          27          the difference in numbering of the WpHG, however, their relevant requirements and
                      effects have not changed. Cf. Hellgardt, in: Assmann/Schneider/Mülbert,
          28          Wertpapierhandelsrecht, 7th Ed. 2019, § 97, 98 WpHG para 182.

Gibson, Dunn &
                                                      8
Crutcher LLP               DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                        CASE NO. 2:19-cv-00986-FMO-SK
                 Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 9 of 28 Page ID
                                                  #:2077

            1         owned securities issued by the respondent issuer, and these securities must have been
            2         admitted to the German regulated capital market.15
            3      19.Plaintiff, however, does not allege that he suffered any loss due to transactions in
            4         Wirecard common stock sold under the ticker symbol WDI on the German regulated
            5         capital market. Rather, they allege losses relating to transactions in Wirecard ADR
            6         and Wirecard common stock sold as foreign issue shares over-the-counter (“OTC”)
            7         by depositary banks in the United States.     Since only the depository banks hold
            8         Wirecard stock, they would qualify as potential claimants under Sections 97, 98
            9         WpHG.
          10       20.Sections 97, 98 WpHG should be applied to holders of unsponsored Wirecard ADRs
          11          by analogy. Holders of these ADRs obtain the benefits if Wirecard stock appreciates,
          12          and they must put up with any losses if the stock depreciates. Therefore, holders of
          13          Wirecard ADR should be classified as the equitable owners of Wirecard stock. As
          14          equitable owners, whose shares are held in trust by the banks that issued the ADR,
          15          holders of ADR should be allowed to sue under Sections 97, 98 WpHG. To my
          16          knowledge, this issue has not been addressed in German case law or academic
          17          writing. In my opinion, there are strong arguments for a German court to bring in
          18          holders of unsponsored ADRs within the scope of the present law. 16
          19
          20
          21
          22
          23
          24          15
                        Hellgardt, in: Assmann/Schneider/Mülbert, Wertpapierhandelsrecht, 7th Ed. 2019,
                      § 97, 98 WpHG para 64; Zimmer/Grotheer, in: Schwark/Zimmer,
          25          Kapitalmarktrechts-Kommentar, 4th Ed. 2010, WpHG § 37c para 76; Meschede, ZIP
                      2017, 215.
          26
                      16
                        C.f. Hellgardt, in: Assmann/Schneider/Mülbert, Wertpapierhandelsrecht, 7th Ed.
          27          2019, § 97, 98 WpHG paras 57, 66 who posits that Sections 97, 98 WpHG cannot be
                      applied by analogy in any case; but see Zimmer/Grotheer, in: Schwark/Zimmer,
          28          Kapitalmarktrechts-Kommentar, 4th Ed. 2010, WpHG § 37c para 76 who seek to
                      expand Sections 97, 98 WpHG to derivatives issued by third parties.
Gibson, Dunn &
                                                           9
Crutcher LLP            DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                            CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 10 of 28 Page ID
                                               #:2078

            1                       (ii)   Liability for Breach of Statutory Duty under Sections 823
            2                              (2) BGB, 400 AktG, 331 HGB
            3    21.Plaintiff alleges that financial statements and Annual Reports of Wirecard signed by
            4       the Individual Defendants were materially false and/or misleading. Under Section
            5       331 No. 1 German Commercial Code (Handelsgesetzbuch – “HGB”) and Section
            6       400 AktG, which impose criminal liability on certain material false and/or misleading
            7       statements, Defendants could be found liable for civil damages.
            8    22.Section 331 HGB as well as Section 400 AktG qualify as protective norms within the
            9       meaning of Section 823 (2) BGB so that contraventions of these criminal statutes
          10        also trigger civil liability in damages.17 In contrast to Sections 97, 98 WpHG, liability
          11        under these provisions is not expressly limited to holders of Wirecard common stock,
          12        trading on German exchanges under the ticker WDI. Rather, this cause of action is
          13        also available to creditors or potential investors.18 Owners of Wirecard common
          14        stock certainly qualify as investors in Wirecard and are thus within the protective
          15        purview of Sections 823 (2) BGB, 331 No. 1 HGB, 400 AktG. Whether the same
          16        conclusion applies to holders of ADR based on Wirecard shares is a question that has
          17        not been settled by the courts and that has not been discussed in the literature as of
          18        yet. However, in my opinion, holders of ADR should be included in the protective
          19        scope of Sections 823 (2) BGB, 400 AktG, 331 HGB, and thus be protected against
          20        losses from misleading financial statements in the same way as holders of Wirecard
          21        stock, because they are equitable owners of Wirecard stock given that they are
          22        bearing the risk of the underlying German security because the prices are correlated.
          23
          24
          25        17
                      Schaal, in: Münchener Kommentar zum AktG, 4th Ed. 2017, § 400 para. 3; Wagner,
                    in: Münchener Kommentar zum BGB, 7th ed. 2017, § 826 para 110; Quedenfeld, in:
          26        Münchener Kommentar zum HGB, 3rd Ed. 2013, § 331 para 2; BGH, 19.7.2004, II
                    ZR 218/03, NJW 2004, 2664; OLG München, 24.5.2006, 15 U 3958/05, ZIP 2006,
          27        1247; LG Bonn, 15. 05.2001, 11 O 181/00, AG 2001, 484.
          28        18
                      Schaal, in: Münchener Kommentar zum AktG, 4th Ed. 2017, § 400 para. 3; Raum,
                    in: Henssler/Strohn, Gesellschaftsrecht, 4th Ed. 2019, AktG § 400 para 1.
Gibson, Dunn &
                                                           10
Crutcher LLP           DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                          CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 11 of 28 Page ID
                                               #:2079

            1    23.In conclusion, the Plaintiff should be entitled to relief under Sections 823 (2) BGB,
            2       400 AktG, 331 HGB against the Defendants, assuming the Plaintiff could establish
            3       liability.
            4                       (iii)   Willful Harm to Economic Interests, Section 826 BGB
            5
                 24.In any context and business segment, where intentional wrongdoing is at issue, the
            6
                    tortfeasor may be liable under Section 826 BGB. Pursuant to this provision, someone
            7
                    who causes harm to another intentionally and “against good morals” is liable in
            8
                    damages, including purely financial harm. 19 The German Federal Supreme Court
            9
                    (Bundesgerichtshof – “BGH”) has held repeatedly that capital markets fraud actions
          10
                    may be brought under Section 826 BGB. 20 It therefore operates as a fall back
          11
                    provision for all cases of capital market fraud not covered by the more specific
          12
                    Sections 97, 98 WpHG 21 or the tort of breach of statutory duty under Sections 823
          13
                    (2) BGB, 400 AktG, 331 HGB discussed above.
          14
                 25.Pursuant to jurisprudence, the “against good morals” requirement does not impose
          15
                    an additional threshold for claims based on alleged capital markets fraud. Rather,
          16
                    intentionally misleading investors for one’s own benefit qualifies as behavior
          17
          18        19
                       Section 826 BGB provides: “A person who, against good morals, intentionally
          19        inflicts damage on another is liable to that other to make good the damages.” (“Wer
                    in einer gegen die guten Sitten verstoßenden Weise einem anderen vorsätzlich
          20        Schaden zufügt, ist dem anderen zum Ersatz des Schadens verpflichtet.”).
          21
                    20
                       BGH, 19.07.2004, II ZR 218/03, BGHZ 160, 134 = NJW 2004, 2664; BGH,
                    19.07.2001, II ZR 402/02, BGHZ 160, 149 = NJW 2004, 2971; BGH, 19.07.2004, II
          22        ZR 217/03, NJW 2004, 2668; BGH, 09.05.2005, II ZR 287/02, NJW 2005, 2450;
                    BGH, 28.11.2005, II ZR 80/04, ZIP 2007, 681; BGH, 28.11.2005, II ZR 246/04, ZIP
          23        2007, 679; BGH, 26.06.2006, II ZR 153/05, ZIP 2007, 326; BGH, 04.06.2007, II ZR
                    147/05, ZIP 2007, 1560; BGH, 07.01.2008, II ZR 229/05, BGH, 04.06.2007, II ZR
          24        173/05, ZIP 2007, 1564; ZIP 2008, 407; BGH, 07.01.2008, II ZR 68/06, ZIP 2008,
                    410; BGH, 03.03.2008, II ZR 310/06, ZIP 2008, 829; for a comprehensive treatment
          25        cf. Wagner, in: Münchener Kommentar zum BGB, 7th ed. 2017, § 826 para. 112.
          26
                    21
                       E.g. for derivatives not issued by the tortfeasor, c.f. Hellgardt, in:
                    Assmann/Schneider/Mülbert, Wertpapierhandelsrecht, 7th Ed. 2019, § 97, 98 WpHG
          27        para 64, 73; Meschede, ZIP 2017, 215, 216 ff.; e.g. for the liability of the executives,
                    who are not subject to liability under Sections 97, 98 WpHG, cf. Wagner, in:
          28        Münchener Kommentar zum BGB, 7th ed. 2017, § 826 para 112.

Gibson, Dunn &
                                                    11
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 12 of 28 Page ID
                                               #:2080

            1       violating the standards of good morals and fair dealing. 22 Liability under Section 826
            2       BGB attaches to the executives within the corporate entity who intentionally mislead
            3       the capital markets. This personal liability is then transferred to the corporation by
            4       Section 31 BGB.23
            5    26.Assuming the allegations of the Plaintiff were true, namely that Wirecard and the
            6       Individual Defendants knew that the public documents and statements issued in the
            7       name of the Company were materially false and misleading, they may be found liable
            8       under Section 826 BGB. Whether German courts would include holders of ADR
            9       based on Wirecard stock, together with owners of F-shares, into the protective
          10        perimeter of Section 826 BGB is, again, a question of first impression,24 but should
          11        be answered in the affirmative. The BGH does not require the tortfeasor to have
          12        foreseen the potential victim. 25 Even if the board members of Wirecard had not
          13        anticipated the sale of ADR and OTC transactions in the U.S., this would not a priori
          14        exclude these investors from the class of eligible plaintiffs. Rather all investors were
          15        protected, regardless whether they legally own Wirecard stock or whether they
          16        invested indirectly, through ADRs, and regardless whether they acquired Wirecard
          17        shares through exchanges in Germany or OTC abroad.
          18     27.Given that holders of Wirecard ADR should be included into the protective perimeter
          19        of Section 826 BGB, their claims could be based on this provision as well.
          20
          21        22
                       BGH, 19.07.2004, II ZR 402/02, BGHZ 160, 149, 157 = NJW 2004, 2971, 2973
          22        ff.; concurring Edelmann, BB 2004, 2031, 2032 f.; Möllers, JZ 2005, 75, 76;
                    Spindler, WM 2004, 2089, 2091 f.
          23        23
                      BGH, 09.05.2005, II ZR 287/02, NJW 2005, 2450, 2451; BGH 04.06.2007, II ZR
          24        173/05, NJW-RR 2007, 1532, 1533 para 11; BGH, 28.11.2005, II ZR 80/04, ZIP
                    2007, 681 para 3; BGH, 04.06.2007, II ZR 147/05, NJW 2008, 76, 77 para 11.
          25        24
                      Liability under Section 826 BGB is limited to victims whose interests the
          26        underlying duty was meant to protect. Cf. Wagner, in: Münchener Kommentar zum
                    BGB, 7th ed. 2017, § 826 para 22.
          27        25
                      Wagner, in: Münchener Kommentar zum BGB, 7th ed. 2017, § 826 para 112; BGH,
          28        19.7.2004, II ZR 402/02, NJW 2004, 2971, 2973.

Gibson, Dunn &
                                                    12
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 13 of 28 Page ID
                                               #:2081

            1                 b.     Damages
            2    28.If Plaintiff succeeded in establishing the liability of the Defendants, he would be
            3       entitled to full compensation, i.e. recovery of his total financial losses. While the
            4       German law of damages differs from its U.S. counterpart when it comes to the
            5       details, the basic principles are identical. German law follows the principle of full
            6       compensation and requires the injurer to place the victim in a position equivalent to
            7       the one the victim would have been in but for the injury (Section 249 BGB). 26
            8       While it is true that the German law of damages restricts the recoverability of non-
            9       pecuniary losses (cf. Section 253 BGB) and does not offer punitive damages, there
          10        are no restrictions on the recoverability of financial losses, which are at issue here.
          11        Irrespective of the specific claim on which liability for misinformation of investors
          12        is based – Sections 97, 98 WpHG, Sections 823 (2) BGB, 400 AktG, 331 HGB, or
          13        Section 826 BGB – two alternative options to calculate damages are available. 27
          14     29.On one hand damages may be assessed as the difference between the actual price at
          15        which the investor acquired or sold the securities, and the hypothetical price at
          16        which the claimant would have acquired or sold them without the misinformation
          17        (so-called “Kursdifferenzschaden” or out-of-pocket loss). Here, the relevant
          18        causation requirement is subject to debate.28 On the other hand, the investor could
          19        recover the full purchase price in exchange for the transfer of the securities to the
          20
          21        26
                      Wagner, Karlsruher Forum 2006: Schadensersatz – Zwecke, Inhalte, Grenzen,
          22        2006, p. 12 ff.
          23
                    27
                      Wagner, in: Münchener Kommentar zum BGB, 7th ed. 2017, § 826 paras 113 f.;
                    Fleischer, NJW 2003, 2584, 2585 f.; Hellgardt, in: Assmann/Schneider/Mülbert,
          24        Wertpapierhandelsrecht, 7th Ed. 2019, § 97, 98 WpHG paras 120 ff.; BGH,
                    13.12.2011, XI ZR 51/10, NJW 2012, 1800 paras 47 ff.
          25        28
                      BGH, 13.12.2011, XI ZR 51/10, NJW 2012, 1800 paras 47 ff. concerning Sections
          26        97, 98 WphG (ex §§ 37b, 37c WpHG); but see BGH, 28.11.2005, II ZR 264/04, NZG
                    2007, 346 para 9 concerning Section 826 BGB; see also Hellgardt, in:
          27        Assmann/Schneider/Mülbert, Wertpapierhandelsrecht, 7th Ed. 2019, § 97, 98 WpHG
                    paras 122 ff., 166; Wagner, in: Münchener Kommentar zum BGB, 7th ed. 2017, §
          28        826 paras 113 f.

Gibson, Dunn &
                                                    13
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 14 of 28 Page ID
                                               #:2082

            1      issuer or, where the investor has already sold the securities, to recover the full
            2      purchase price less the sales price (so-called “Vertragsabschlussschaden” or
            3      rescission damages). Here, the Plaintiff must establish a causal link between the
            4      misinformation and the transaction, i.e. his or her decision to (dis-)invest in the
            5      respective securities. The latter approach to causation and damages is available for
            6      all three causes of action discussed above. 29
            7           3.     Adequacy of the Procedural Framework
            8                  a.    Differences and Commonalities of U.S. and German Civil
            9                        Procedure
          10     30.American and German civil procedure share common values and pursue common
          11       goals. They are both designed to ensure the enforcement of valid claims and the
          12       denial of those claims that turn out to be unfounded.30 In doing so, German civil
          13       practice observes basic norms of procedural fairness such as the right to present one’s
          14       case, the right of access to evidence and the right to be heard.31 Working from the
          15       foothold of the constitutionally protected right to be heard,32 Germany’s Federal
          16       Constitutional Court (Bundesverfassungsgericht – “BVerfG”), in its jurisprudence,
          17       has developed a broad range of procedural guarantees protecting the individual such
          18       as the right of access to justice (Justizgewährungsanspruch) 33 and the principle of
          19
          20
                   29
                     Hellgardt, in: Assmann/Schneider/Mülbert, Wertpapierhandelsrecht, 7th Ed. 2019,
                   § 97, 98 WpHG paras 122, 140, 164 f.; Wagner, in: Münchener Kommentar zum
          21       BGB, 7th ed. 2017, § 826 para 113 f.; Fleischer, NJW 2003, 2584, 2585 f.; BGH,
                   13.12.2011, XI ZR 51/10, NJW 2012, 1800 paras 47 ff.; BGH, 28.11.2005, II ZR
          22       264/04, NZG 2007, 346 para 9.
          23
                   30
                     C.f. Vollkommer, in: Zöller, Zivilprozessordnung, 32. Ed. 2018, Einleitung para
                   39.
          24       31
                     BVerfG, 21.2.2001, 2 BvR 140/00, NJW 2001, 2531: “Insbesondere müssen die
          25       Beteiligten einer bürgerlichen Rechtsstreitigkeit die Möglichkeit haben sich im
                   Prozess mit tatsächlichen und rechtlichen Argumenten zu behaupten.”
          26       32
                        Art. 103 (1) of the German Constitution – Grundgesetz (GG).
          27       33
                     BVerfG, 30.04.2003, 1 PBvU 1/02, BVerfGE 107, 395, 406 f.; for an overview cf.
          28       Vollkommer, in: Zöller, Zivilprozessordnung, 32. Ed. 2018, Einleitung paras 48 ff.

Gibson, Dunn &
                                                   14
Crutcher LLP            DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                     CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 15 of 28 Page ID
                                               #:2083

            1       equal treatment (Waffengleichheit).34 The obvious objective of these guarantees is to
            2       ensure procedural fairness at every level.
            3    31.The major differences between American and German civil procedure are the
            4       absence of jury trials from German civil practice and the involvement of a single
            5       judge or a judicial panel in every aspect of the case. In Germany, the judge combines
            6       the functions of case manager, fact-finder and decision-maker in one person. Because
            7       the judge is in control of the fact-finding process, pre-trial discovery is not necessary
            8       for a lawsuit to develop. During oral hearings, the judge is the master of the case and
            9       the person who questions witnesses, orders the production of documents,
          10        commissions experts, etc. Of course, counsel are entitled to present documents and
          11        other means of evidence and to examine witnesses and experts, and they also retain
          12        the right to petition the court to gather further evidence. The court must allow such
          13        petitions, save for cases of outright abuse.35
          14     32.The following summarizes the standards for pleading, fact gathering and proof under
          15        German law, which show that German civil practice offers a fair trial for the parties.
          16                    b.    Pleading Standards
          17
                 33.German civil practice follows the principle of fact pleading rather than notice
          18
                    pleading.36 It is upon both parties, in their statements of claim and defense, to submit
          19
                    the facts that are relevant for the resolution of the dispute. With a view to cases where
          20
                    the relevant information is distributed asymmetrically between the parties, German
          21
          22
          23
                    34
                      BVerfG, 25.07.1979, 2 BvR 878/74, BVerfGE 52, 131, 147; see also BVerfG,
                    30.01.1985, 1 BvR 99/84, BVerfGE 69, 126, 140; BVerfG, 20.04.1982, 1 BvR
          24        1242/81, BVerfGE 60, 248, 254; BVerfG, 25.10.2002, 1 BvR 2116/01, NJW 2003,
                    1655; BGH, 19.10.1999, XI ZR 308/98, NJW 2000, 143, 145; c.f. Vollkommer, in:
          25        Zöller, Zivilprozessordnung, 32. Ed. 2018, Einleitung para 102.
          26
                    35
                      BVerfG, 31.10.1990, 2 BvR 183/90, NJW 1991, 285, 286; BGH, 29.1.1992, VIII
                    ZR 202/90, NJW 1992, 1768, 1769; c.f. Greger, in: Zöller, Zivilprozessordnung, 32.
          27        Ed. 2018, Vor § 284 paras 8 ff.
          28
                    36
                         Rosenberg, Schwab & Gottwald, Zivilprozessrecht, 17th Ed. 2010, § 95 para 18 ff.

Gibson, Dunn &
                                                    15
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 16 of 28 Page ID
                                               #:2084

            1       civil practice operates with a flexible pleading standard that takes the ability of the
            2       parties to access relevant information into account. Where the plaintiff is in a poor
            3       position to specify his pleadings because the relevant information is within the
            4       control of the defendant, the courts have avoided the frustration of valid claims by
            5       reversing the burden of pleading to the benefit of the lesser informed party (so-called
            6       “sekundäre Behauptungslast”).37 Where one party is unable to access the relevant
            7       information, it is for the better-informed party to plead the facts and disclose the
            8       information under its exclusive control.
            9                   c.    Witnesses
          10
                 34.German courts may order witnesses domiciled in Germany to appear in court and to
          11
                    testify. 38 With respect to witnesses who are domiciled outside of Germany but within
          12
                    the EU, German courts can also compel testimony through a system of judicial
          13
                    cooperation between EU Member States.39 During the oral hearing, the witness must
          14
                    testify truthfully and comprehensively. 40 In the absence of privilege, 41 a witness who
          15
          16
          17
          18
                    37
                      BGH, 19.12.1953, II ZR 27/53, BGHZ 12, 49, 50; BGH, 01.12.1982, VIII ZR
                    279/81, BGHZ 86, 23, 29; BGH, 17.03.1987, VI ZR 282/85, BGHZ 100, 190, 195;
          19        BGH, 07.12.1998, II ZR 266/97, NJW 1999, 579, 580; BGH, 19.04.1999 II ZR
                    331/97, NJW-RR 1999, 1152; Greger, in: Zöller, Zivilprozessordnung, 32. Ed. 2018,
          20        Vor § 284 para 34.
          21
                    38
                         Section 377 (2) (No. 3) ZPO.
          22
                    39
                      Council Regulation (EC) No 1206/2001 of 28.5.2001 on cooperation between the
                    courts of the Member States in the taking of evidence in civil or commercial matters,
          23        OJ L 174 of 27.6.2001, p. 1 ff.
          24
                    40
                         Cf. Section 395 ZPO.
          25
                    41
                       There are exceptions to the duty to testify but these are carefully and narrowly
                    defined. For example, priests, journalists and doctors need not disclose information
          26        learned in the course of their professional dealings (Section 383 No. 4 – 6 ZPO), and
                    spouses and relatives of the parties may not be compelled to testify (Section 383 No.
          27        1 – 3 ZPO). The law also grants privileges with respect to particular questions only,
                    i.e. those that would subject the witness to criminal prosecution or to civil liability or
          28        involve the disclosure of a commercial secret (Section 384 ZPO).

Gibson, Dunn &
                                                    16
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 17 of 28 Page ID
                                               #:2085

            1      refuses to testify is subject to sanctions, including a fine or imprisonment. 42 Perjury
            2      and other categories of failure to tell the truth are prosecuted as public crimes. 43 Like
            3      many other legal systems, German law draws a distinction between the parties to the
            4      litigation and third-party witnesses, limiting the evidentiary role of the parties. The
            5      basic rationale behind this distinction is that parties have an economic and/or personal
            6      stake in the outcome of the litigation and are thus a particularly unreliable source of
            7      evidence.44 However, the ZPO does not exclude the testimony of the parties
            8      altogether. A party may testify to further his or her cause where some evidence has
            9      already been submitted, § 448 ZPO. Where the party bearing the burden of proof
          10       intends to introduce the other party’s testimony, Section 445 ZPO allows such
          11       applications, provided that other means of evidence are not available.
          12                   d.    Document Production
          13
                 35.Even though German civil practice does not provide for broad discovery of
          14
                   documents, the courts are vested with the power to order the production of documents
          15
                   that are in the possession of the litigants or even third parties (Section 142 ZPO).45
          16
                   German courts have considerable discretion as to the required degree to which a
          17
                   document must be described by the party before they order its production. 46 If an
          18
                   order for document production directed against one of the litigants is not complied
          19
          20
          21
          22
                   42
                     Section 390 ZPO. The court may order that the witness bear the costs of the wasted
                   hearing, together with the payment of a fine for non-compliance. As a matter of last
          23       resort, the recalcitrant witness may even be taken into custody for up to six months.
                   Cf. Sections, 380 (1), 390 (1), 913 ZPO.
          24       43
                        Sections 153 ff. German Penal Code (Strafgesetzbuch – StGB).
          25       44
                        Schreiber, in: Münchener Kommentar zur ZPO, 5th Ed. 2016, § 445 para 1.
          26
                    C.f. Greger, in: Zöller, Zivilprozessordnung, 32. Ed. 2018, § 142 paras 6 ff.;
                   45

          27       Wagner, JZ 2007, 706; idem, Festschrift für Dieter Leipold, 2009, p. 801 ff.
          28
                   46
                        Stadler, in: Musielak/Voit, Zivilprozessordnung, 16th Ed. 2019, § 142 para 4a.

Gibson, Dunn &
                                                   17
Crutcher LLP            DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                     CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 18 of 28 Page ID
                                               #:2086

            1       with, the court will draw adverse inferences from such refusal when weighing the
            2       evidence.47
            3    36.In addition to the mechanism of Section 142 ZPO, there is a growing body of
            4       statutory rules within the substantive law granting one party disclosure rights against
            5       its better informed counterpart. 48 These statutory duties to disclose must be read in
            6       tandem with procedural provisions which authorize the court to order the production
            7       of documents where this is required by the substantive law. 49
            8    37.With regard to documents under the control of a government authority, the powers
            9       of a German court are even broader. The German Constitution requires public courts
          10        as well as other government authorities to provide mutual assistance to each other.50
          11        The civil court may turn directly to a sister court or government authority and request
          12        the submission of documents and the disclosure of other relevant information,
          13        provided that such documents and information are relevant to the facts specifically
          14        pled by a party. 51 Consequently, a civil court based in Germany would be authorized
          15        to request, directly from the prosecutor’s office, the production of the file that is
          16        compiled in the course of an investigation. 52 In doing so, the civil court could take
          17        advantage of the information gathered with the help of search warrants and the
          18        exercise of the police powers vested in the public prosecutor. The competent court in
          19
          20        47
                      Where the order is directed at third parties, the same privileges that limit the duty
          21        of witnesses to provide oral testimony and the same sanctions for groundless refusal
                    apply, see above Fn. 46.
          22        48
                         C.f. Greger, in: Zöller, Zivilprozessordnung, 32. Ed. 2018, § 422 para 2.
          23        49
                         Sections 422, 425 ZPO.
          24        50
                      Art. 35 (1) German Constitution (Grundgesetz – GG) reads: “All federal or state
          25        authorities shall provide legal and administrative assistance to each other.” (“Alle
                    Behörden des Bundes und der Länder leisten sich gegenseitig Amtshilfe.”).
          26        51
                      Section 273 (2) (No. 2), Section 358a (No. 2) ZPO; c.f. Greger, in: Zöller,
          27        Zivilprozessordnung, 32. Ed. 2018, § 273 paras 7 f.
          28
                    52
                         Sections 474 (1), 478 (1) Code of Penal Procedure (Strafprozessordnung – StPO).

Gibson, Dunn &
                                                    18
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 19 of 28 Page ID
                                               #:2087

            1       Germany may also request the presentation of a file that was prepared by the German
            2       Federal          Financial      Services      Authority        (Bundesanstalt       für
            3       Finanzdienstleistungsaufsicht – “BaFin”) provided that the court determines that
            4       such information is relevant to the facts specifically pled by a party. 53
            5    38.It is also my understanding that, in this case, the witnesses and evidence largely are
            6       based in Germany. Thus, based on my experience, it would likely be far less
            7       expensive to litigate this action in a German Court, utilizing the applicable procedural
            8       and substantive law of Germany, than it would to litigate the case in the United States.
            9            4.     No Recognition and Enforcement of an American Judgment in
          10                    Germany
          11
                 39.If a court in the United States were to render a judgment against the Defendants, such
          12
                    judgment would not be recognized and enforced in Germany because German law
          13
                    grants domestic courts exclusive jurisdiction over this matter. Unless a foreign
          14
                    judgment is declared enforceable by a German court, it does not unlock the
          15
                    enforcement mechanism. The declaration of enforceability, in turn, requires that the
          16
                    foreign judgment qualifies for recognition in Germany. 54
          17
          18                    a.     The Mirror-Image Rule

          19     40.In the present case, Section 328 (1) (No. 1) ZPO poses a serious obstacle in the way
          20        of recognition of a hypothetical U.S. judgment against the Defendants. Where the
          21        recognition and enforcement of a judgment rendered by a court outside the EU is at
          22        issue, Section 328 (1) (No. 1) ZPO applies and requires a “mirror-image” test.
          23        Recognition of a non-German judgment turns on whether the court that rendered the
          24
          25
          26
                     Sections 4 and 5 Administrative Procedure Act (Verwaltungsverfahrensgesetz –
                    53

          27        VwVfG).
          28
                    54
                         Sections 723 (2) (cl. 2), 328 ZPO.

Gibson, Dunn &
                                                    19
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 20 of 28 Page ID
                                               #:2088

            1       judgment would have had jurisdiction under the applicable German rules. 55 In the
            2       case at hand, a German judge charged with the decision to declare enforceable a
            3       judgment of a U.S. court would have to assume that the ZPO applied in the U.S. and
            4       then ask whether the court located there had jurisdiction. As will be shown below,
            5       the answer would have to be: “no.”
            6                 b.     Section § 32b ZPO
            7
                 41.Within the mirror-image test required by Section 328 (1) (No. 1) ZPO, the German –
            8
                    not the European – rules on jurisdiction apply. 56 Damages claims for losses suffered
            9
                    on the capital markets are governed by Section 32b ZPO which vests jurisdiction
          10
                    exclusively in the courts at the seat of the relevant party. 57 Section 32b (1) ZPO
          11
                    provides in relevant part:
          12
          13        “For complaints in which (1) the compensation of damages caused by false or

          14        misleading public capital market disclosures, or caused by the failure to make such

          15        disclosure, or. . . is being asserted, that court shall have exclusive jurisdiction that is

          16        located at the registered seat of the issuer concerned, of the offeror concerned of

          17        other capital investments, or of the targeted company, where said registered seat is

          18        situated within Germany and the complaint is directed, at least also among others,

          19        against the issuer, the offeror, or the targeted company.” 58

          20        55
                      “Wenn die Gerichte des Staates, dem das ausländische Gericht angehört, nach den
          21        deutschen Gesetzen nicht zuständig sind.”
          22
                    56
                      BGH, 3.12.1992, IX ZR 229/91, BGHZ 120, 334, 337; BGH, 25.11.1993, IX ZR
                    32/93, BGHZ 124, 237, 245; BGH, 29.4.1999, IX ZR 263/97,141, 286, 289 f.;
          23        Geimer, in: Zöller, Zivilprozessordnung, 32. Ed. 2018, § 328 para 102 ff.
          24
                    57
                      Section 32b ZPO was introduced together with the “Act on the Initiation of Model
                    Case Proceedings in Respect of Investors in the Capital Markets” (Kapitalanleger-
          25        Musterverfahrensgesetz – KapMuG).
          26
                    58
                       Official translation by the German Ministry of Justice and Consumer Protection,
                    available                         at                        http://www.gesetze-im-
          27        internet.de/englisch_zpo/englisch_zpo.html#p0115 . The relevant German text
                    reads: „Für Klagen, in denen 1. ein Schadensersatzanspruch wegen falscher,
          28        irreführender oder unterlassener öffentlicher Kapitalmarktinformation, … geltend

Gibson, Dunn &
                                                    20
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 21 of 28 Page ID
                                               #:2089

            1    42.Following statements in the legislative materials, the BGH has made it clear
            2       repeatedly that Section 32b ZPO is not limited to particular causes of action or to
            3       securities admitted to trading on regulated capital markets. It covers not only law
            4       suits based upon Sections 97, 98 WpHG, but any kind of damages claim that is based
            5       on an alleged manipulation of capital markets, including those brought under the
            6       general law of delict, notably Sections 826 and 823 (2) BGB.59
            7    43.In the case at hand Defendants are being sued for compensation for losses allegedly
            8       caused by manipulation of the stock market price for Wirecard stock through
            9       misinformation of investors and failure to disclose relevant information to the capital
          10        markets. Thus, the courts at the seat of the relevant issuer have exclusive jurisdiction
          11        while all other courts are divested of jurisdiction they would otherwise have. The
          12        Individual Defendants are natural persons but nonetheless subject to Section 32b
          13        ZPO. It is unanimously accepted that the directors of the management board of the
          14        corporation whose liability is in question must be sued before the same court as the
          15        corporate “issuer” where they served. 60
          16                  c.     Section § 32b ZPO includes International Jurisdiction
          17
                 44. The general principle is that the rules of the ZPO on jurisdiction serve a double
          18
                    function in the sense that they not only designate venue within Germany but also
          19
                    allocate international jurisdiction, i.e. the jurisdiction of the German judicial system
          20
          21        gemacht wird, ist das Gericht ausschließlich am Sitz des betroffenen Emittenten, des
                    betroffenen Anbieters von sonstigen Vermögensanlagen oder der Zielgesellschaft
          22        zuständig, wenn sich dieser Sitz im Inland befindet und die Klage zumindest auch
                    gegen den Emittenten, den Anbieter oder die Zielgesellschaft gerichtet wird.“
          23        59
                      Bill of the KapMuG, BT-Drucks. 15/5091, p. 20, 33 f.; BGH, 10.06.2008, XI ZB
          24        26/07, NZG 2008, 592 para 12; BGH, 30.1.2007, X AZR 381/06, NJW 2007, 1364,
                    para 10; BGH, 7.2.2007, X ARZ 423/06, NJW 2007, 1365 para 11; Vollkommer,
          25        NJW 2007, 3094; H. Roth, in: Stein/Jonas, Zivilprozessordnung, 23. Ed. 2014, § 32b
                    paras 6, 8; Bachmann, IPRax 2007, 77, 85; Patzina, in: Münchener Kommentar zur
          26        ZPO, 5th Ed. 2016, § 32b paras 3, 4.
          27
                    60
                        Bill of KapMuG, BT-Drucks. 15/5091, p. 33; Schultzky, in: Zöller,
                    Zivilprozessordnung, 32. Ed. 2018, § 32b paras 6, 7a; Bachmann, IPRax 2007, 77,
          28        85; Patzina, in: Münchener Kommentar zur ZPO, 5th Ed. 2016, § 32b para 4.

Gibson, Dunn &
                                                    21
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 22 of 28 Page ID
                                               #:2090

            1      over a defendant, vis-à-vis the powers of the courts of other jurisdictions. 61 As the
            2      wording of Section 32b (1) ZPO (“where said registered seat is situated within
            3      Germany”) indicates, the framers were well aware of the problems of international
            4      jurisdiction. While Germany cannot determine jurisdiction with respect to non-
            5      German corporate defendants which are sued in a non-German court, the German
            6      lawmakers retain the power to accord German courts international jurisdiction over
            7      lawsuits brought against defendants domiciled in Germany. This is precisely what
            8      Section 32b ZPO was intended to do; the lawmakers wanted to create exclusive
            9      jurisdiction in Germany for all claims brought against German corporate entities
          10       sounding in capital markets fraud.
          11     45.As a consequence, the application of Section 32b ZPO does not depend on the
          12       substantive law governing the alleged liability nor is it relevant where the transactions
          13       involving securities issued by a German-based corporation took place. 62 It applies to
          14       any claim which is based on the manipulation of the price of stock that is traded on
          15       German markets, such as Wirecard common shares, and even reaches cases where
          16       the securities were traded on a non-German capital market, provided only that the
          17
          18
          19       61
                      BGH, 14.06.1965, GSZ 1/65, BGHZ 44, 46; BGH, 21.10.1992, XII ZR 182/90,
          20       BGHZ 119, 392, 393; 21.11.1996, IX ZR 148/95, BGHZ 134, 116, 117; BGH,
                   3.12.1992, IX ZR 229/91, BGHZ 120, 334, 337; BGH, 2.3.2010, VI ZR 23/09,
          21       BGHZ 184, 313 para 7; H. Roth, in: Stein/Jonas, Zivilprozessordnung, Vol. 1, 23rd
                   ed. 2014, vor § 12 para 32b. Some legal commentators have argued that Section 32b
          22       ZPO is limited to designating venue and does not extend to international jurisdiction.
                   See Heinrich, in: Musielak/Voit, Zivilprozessordnung, 16th Ed. 2019, § 32b para 7;
          23       leaning towards this position Patzina, in: Münchener Kommentar zur ZPO, 5th Ed.
                   2016, § 32b para 11. However, this argument is not persuasive, and the dominant
          24       opinion holds otherwise. See Bachmann, IPRax 2007, 77, 83 ff.; Haß/Zerr, RIW
                   2005, 721, 727; von Hein, RIW 2004, 602, 606 ff.; Hess, AG 2006, 809, 815;
          25       Reuschle, WM 2004, 2334, 2343; Parigger, in: Vorwerk/Wolf, KapMuG, 2nd Ed.
                   2020, § 32b ZPO para 16; Schütze/Reuschle, in: Assmann/Schütze, Handbuch des
          26       Kapitalanlagerechts, 4th Ed. 2015, § 25 para 144.
          27
                   62
                      von Hein, RIW 2004, 602, 609; Haß/Zerr, RIW 2005, 721, 726; H. Roth, in:
                   Stein/Jonas, Zivilprozessordnung, 23rd Ed. 2014, § 32b Rn. 6; Bachmann, IPRax
          28       2007, 77, 85.

Gibson, Dunn &
                                                   22
Crutcher LLP            DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                     CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 23 of 28 Page ID
                                               #:2091

            1         issuer has its seat in Germany. 63 Here, Plaintiff’s claims are plainly based on the
            2         alleged manipulation of Wirecard stock, traded under the ticker symbol WDI on
            3         German exchanges. Plaintiff alleges the value of the unsponsored ADRs sold under
            4         the ticker symbol WCAGY and the F-shares sold on the OTC Markets platform in
            5         the U.S. under the ticker symbol WRCDF reflects the price of Wirecard stock traded
            6         under the ticker symbol WDI in Germany. The gist of Plaintiff’s action is that
            7         executives of Wirecard manipulated the price of the WDI shares traded on German
            8         exchanges, and thus indirectly manipulated the price of the WCAGY and WRCDF
            9         securities. As the German legislators intended to “channel” proceedings in cases
          10          involving misinformation of capital markets by a German public company to the
          11          court at its seat, 64 venue is proper there.
          12     46.With regard to all Defendants, Section 32b ZPO vests exclusive jurisdiction in the
          13          German courts. Therefore, a judgment rendered outside of a German court would
          14          not be enforceable in Germany.
          15     C.        Governmental Interest
          16               1.      Germany’s Strong Interest in Having its Substantive Law Applied
          17
                 47.Germany has a strong governmental interest in having disputes involving the
          18
                      misinformation of capital markets by German public companies resolved under
          19
                      German law. The statutory provisions introducing special liability for damages
          20
                      caused by the misinformation of capital markets were introduced in July 2002 as part
          21
                      of        Germany’s   Fourth      Financial    Market   Promotion    Act    (Viertes
          22
                      Finanzmarktförderungsgesetz). 65 The purpose of the Act is explained in the bill that
          23
                      formed the basis of deliberation in the German parliament: “It is the primary goal of
          24
          25          63
                           Hein, RIW 2004, 602, 609; Haß/Zerr, RIW 2005, 721, 726.
          26          64
                        See below, SectionC.2. Germany’s Strong Interest in Having Claims Adjudicated
          27          by German Courts.
          28
                      65
                           For an overview cf. Tielmann/Heppe, 37 Int’l Law 191.

Gibson, Dunn &
                                                      23
Crutcher LLP               DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                        CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 24 of 28 Page ID
                                               #:2092

            1       this bill to strengthen the capital markets of Germany and to increase their
            2       competitiveness across Europe and the world.”66
            3    48.In their effort to strengthen the German financial markets, the lawmakers did not
            4       confine themselves to setting new regulatory standards, but also touched upon issues
            5       of liability. In this regard, the bill introducing the Act sets out:
            6            “The last several years have shown an increasing amount of misbehavior of
            7            market participants that went unsanctioned. […] Confidence in the integrity and
            8            functioning of a financial market is an important factor affecting its quality for
            9            business and a prerequisite for favorable terms for companies to raise capital.
          10             This confidence must be strengthened.”67
          11             “[…] Against this background, the current bill aims at … - Strengthening investor
          12             protection by increasing the transparency of securities markets and by creating
          13             the prerequisites for enforcing the prohibition of market manipulations and
          14             abuses of ad hoc disclosures.”68
          15     49.The new special statutory provisions were seen as an “important change” to the pre-
          16        existing law. 69 German lawmakers wanted to ensure better protection of investors,
          17        but also to generate incentives for public corporations to comply with their duties to
          18
          19        66
                       BT-Drucks. 14/8017, p. 62: “Der vorliegende Gesetzentwurf hat zum Ziel, den
          20        Finanzplatz Deutschland und seine Wettbewerbsfähigkeit in Europa und der Welt zu
                    stärken.”
          21        67
                      BT-Drucks. 14/8017, p. 62: “Auch zeigte sich in den letzten Jahren verstärkt
          22        Fehlverhalten von Marktteilnehmern, das nicht ausreichend sanktioniert wurde. […]
                    Vertrauen in die Integrität und Funktionsfähigkeit des Finanzmarktes ist aber ein
          23        bedeutsamer Faktor der Standortqualität und Voraussetzung für eine kostengünstige
                    Kapitalaufnahme der Unternehmen. Dieses Vertrauen gilt es zu stärken.”
          24        68
                      BT-Drucks. 14/8017, p. 62 f..: “[…] Vor diesem Hintergrund ist es das Ziel des
          25        Gesetzentwurfs, […] den Anlegerschutz zu stärken, indem die Transparenz auf den
                    Wertpapiermärkten erhöht und die rechtlichen Voraussetzungen dafür geschaffen
          26        werden, das Verbot der Kurs- und Marktmanipulation und des Missbrauchs von Ad-
                    hoc-Meldungen durchzusetzen.”
          27        69
                      BT-Drucks. 14/8017, p. 63, referring to the draft of Sections 37b and 37c WpHG
          28        – now Sections 97, 98 WpHG.

Gibson, Dunn &
                                                    24
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 25 of 28 Page ID
                                               #:2093

            1       timely and adequately inform market participants.70 In this regard, the general rule
            2       on liability for pure economic loss, i.e., Section 826 BGB, shares the same functions
            3       as the special rules of the Securities Trading Act.71 The functional nexus between the
            4       general law of delict and the special statutory provisions is acknowledged in the
            5       Securities Trading Act itself, which explicitly preserves the right to rely on the
            6       general law of delict, but only where intentional wrongdoing is at issue.72
            7    50.It is not only Germany, but the EU, who engage actively in preventing market
            8       manipulation. This is apparent from the wording of Article 1 of the Market Abuse
            9       Regulation, which, in Article 17, imposes disclosure requirements that are enforced
          10        by Sections 97, 98 WpHG:
          11             “This Regulation establishes a common regulatory framework on … market
          12             manipulation as well as measures to prevent market abuse to ensure the integrity
          13             of financial markets in the Union and to enhance investor protection and
          14             confidence in those markets.” This is in the EU’s interest, because “the smooth
          15             functioning of securities markets and public confidence in markets are
          16             prerequisites for economic growth and wealth. Market abuse harms the integrity
          17             of financial markets and public confidence in securities and derivatives.” 73
          18     51.In summary, Germany and the EU have a strong governmental interest in seeing its
          19        law applied to cases, like this one here, involving alleged manipulation, by a German
          20        (and also European) corporation, of the capital markets and alleged misinformation
          21        of investors.
          22
          23
          24
          25        70
                         BT-Drucks. 14/8017, p. 64.
          26        71
                      The functions of Section 826 BGB are discussed at Wagner, in: Münchener
                    Kommentar zum BGB, 7th Ed. 2017, § 826 paras 4, 12, 48, 108 ff.
          27
                    72
                         Sections 97 (4) and 98 (4) WpHG.
          28
                    73
                         Recital 2 of the Market Abuse Regulation.
Gibson, Dunn &
                                                            25
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                             CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 26 of 28 Page ID
                                               #:2094

            1            2.    Germany’s Strong Interest in Having Claims Adjudicated by
            2                  German Courts
            3    52.Germany’s governmental interest in the current matter is not limited to the
            4       substantive law. Rather, it also extends to the procedural law and to choice of forum.
            5       German lawmakers have made clear their intention to have damages claims against
            6       German defendants relating to alleged manipulation of capital markets adjudicated
            7       in Germany. Section 32b ZPO was specifically designed to reserve for German courts
            8       exclusive jurisdiction over suits involving the behavior of German corporations on
            9       the financial markets and to prevent forum shopping.74 During the legislative process,
          10        the then-incumbent Secretary of Justice declared in public that the German
          11        government intended the Act to protect the “regulatory function” of the German law
          12        of civil procedure from being pushed aside. 75
          13     53.Pursuant to the reasoning in the legislative materials, the lawmakers intended to
          14        concentrate jurisdiction with the court at the seat of the respective issuer or other
          15        responsible party in order to avoid a panoply of competent courts. The reasons
          16        underlying this decision reflect the purposes of the Act in general, including the
          17        concern for procedural efficiency:
          18
                         “The rule proposed in the Bill works against the fragmentation of territorial
          19
                         jurisdiction which would otherwise result from the competition between the fora
          20
                         at the seat of the defendant, at the place of the harmful act or at the place where
          21
          22
          23
          24
                    74
                      Bill to the KapMuG, BT-Drucks. 15/5091, p. 13, 17; cf. also Möllers/Weichert,
                    NJW 2005, 2737, 2738; Bachmann, IPRax 2007, 77, 84; Reuschle, WM 2004, 966,
          25        973.
          26
                    75
                      Zypries, ZRP 2004, 177, 178: “Sie schafft Anreize, dass Anleger vor deutschen
                    Gerichten klagen und nicht im Wege des forum shoppings auf andere Staaten
          27        ausweichen. Damit wird der Verlust der Steuerungs- und Regulierungsfunktion des
                    deutschen Prozessrechts im Bereich von kapitalmarktrechtlichen Streitigkeiten
          28        vermieden.”

Gibson, Dunn &
                                                    26
Crutcher LLP             DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 27 of 28 Page ID
                                               #:2095

            1           assets are located, competent under the general rules on international
            2           jurisdiction.”76
            3    54.Furthermore, the legislative materials repeatedly emphasized the importance of
            4      “channeling” proceedings in cases involving misinformation of capital markets to the
            5      court at the seat of the relevant issuer.77 Even though the lawmakers acknowledged
            6      that the policy of channeling cannot reach non-German defendants, their idea to
            7      implement this policy with regard to German defendants remained uncompromised.
            8    55.In summary, the German lawmakers have made very clear their intention to have
            9      damages claims against German defendants which relate to alleged manipulation of
          10       capital markets adjudicated in Germany.
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
                   76
                       Bill to the KapMuG, BT-Drucks. 15/5091, p. 33: “Durch den neuen
          23       ausschließlichen Gerichtsstand wird bei Schadensersatzklagen wegen falscher
                   öffentlicher Kapitalmarktinformationen aller Voraussicht nach nur ein
          24       Sachverständigengutachten erforderlich sein, um die beweiserheblichen
                   Behauptungen zu klären. Dies führt zur Beschleunigung des Verfahrens und bewirkt
          25       eine erhebliche Kostenersparnis für alle Beteiligten. […] Die vorgeschlagene
                   Regelung wirkt, soweit regelbar, auch einer Zersplitterung der örtlichen
          26       Zuständigkeiten auf Grund verschiedener Gerichtsstände entgegen, die sich aus den
                   ansonsten in Betracht kommenden Gerichtsständen des Sitzes des Beklagten, der
          27       unerlaubten Handlung oder des Vermögens nach internationalem Zivilprozessrecht
                   ergeben könnten.”
          28
                   77
                        Bill to the KapMuG, BT-Drucks. 15/5091, p. 13, 17, 23, 25, 47.
Gibson, Dunn &
                                                          27
Crutcher LLP            DECLARATION OF GERHARD WAGNER ISO MOTION TO DISMISS
                                          CASE NO. 2:19-cv-00986-FMO-SK
Case 2:19-cv-00986-FMO-SK Document 64-11 Filed 03/13/20 Page 28 of 28 Page ID
                                  #:2096
